Case: 2:20-cv-01897-EAS-KAJ Doc #: 19 Filed: 01/25/21 Page: 1 of 11 PAGEID #: 1210



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


MICHELLE RAY,

                      Plaintiff,
       v.                                            Civil Action 2:20-cv-1897
                                                     Judge Edmund A. Sargus
                                                     Magistrate Judge Jolson

COMMISIONER OF
SOCIAL SECURITY,

                      Defendant.

                           REPORT AND RECOMMENDATION

       Plaintiff, Michelle Ray, brings this action under 42 U.S.C. § 405(g) seeking review of a

final decision of the Commissioner of Social Security (“Commissioner”) denying her applications

for Disability Insurance Benefits (“DIB”) and Supplemental Security Income (“SSI”). For the

reasons set forth below, it is RECOMMENDED that the Court OVERRULE Plaintiff’s

Statement of Errors (Doc. 17) and AFFIRM the Commissioner’s decision

       I.      BACKGROUND

       Plaintiff filed her applications for DIB and SSI on August 30, 2016, alleging that she was

disabled beginning July 14, 2015. (Tr. 276–85). After her applications were denied initially and

on reconsideration, the Administrative Law Judge (“ALJ”) held a hearing on August 22, 2018.

(Tr. 134–67). On December 18, 2018, the ALJ issued a decision denying Plaintiff’s applications

for benefits. (Tr. 10–43). The Appeals Council denied Plaintiff’s request for review, making the

ALJ’s decision the final decision of the Commissioner. (Tr. 1–6).

       Plaintiff filed the instant case seeking a review of the Commissioner’s decision on April

14, 2020 (Doc. 1), and the Commissioner filed the administrative record on August 31, 2020 (Doc.

16). This matter is ripe for consideration. (See Docs. 17, 18).
Case: 2:20-cv-01897-EAS-KAJ Doc #: 19 Filed: 01/25/21 Page: 2 of 11 PAGEID #: 1211




   B.        Relevant Medical History

        Because Plaintiff’s Statement of Errors pertains to only her physical impairments, the

Undersigned limits her discussion of the record to the same. The ALJ usefully summarized

Plaintiff’s medical records:

        X-ray results of the [Plaintiff]’s lumbar spine from February 2015 documented L5-
        Sl degenerative disc disease and facet arthritis (Exhibit 4F/42). Magnetic resonance
        imaging (“MRI”) scan results from October 2018 documented right greater than
        left facet hypertrophy throughout the lower levels of the lumbar spine without
        significant stenosis (Exhibit 31F/2–3).

        X-ray results from February 2015 documented mild left hip and sacroiliac joint
        degenerative changes (Exhibit 4F/42). X-ray results of the [Plaintiff]’s left hip from
        February 2017 documented osteoarthritis and coxa profunda morphology, with no
        acute osseous abnormality (Exhibit 18F/40–41). X-ray results from December 2017
        documented stable arthritic changes in both hip joints (Exhibit 18F/121–122).

        X-ray results of the [Plaintiff]’s left knee from December 2017 documented
        osteoarthritis (Exhibit 18F/121).

        The evidence documents the clinical diagnosis of meralgia paraesthetica of the
        lower extremities (Exhibits 6F/5, 7F/3, 14F/2, and 18F/44 and 102).

        Pulmonary function study results from November 2014 documented mild
        obstructive impairment (Exhibit 1F/1–3). The evidence also documents the clinical
        diagnosis of asthma (Exhibit 3F/5). The [Plaintiff] has body mass index (“BMI”)
        consistent with Level II-III obesity (Exhibits 6F/4, 18F/125, and 22F/1).

        Computerized tomography (“CT”) scan imaging results of the [Plaintiff]’s
        abdomen and pelvis from March 2015 documented soft tissue density lesion
        abutting the fundus of the uterus on the left side possibly representing a new
        subserosal fibroid or the fibroid seen of previous diagnostic imaging results
        (Exhibit 2F/1–3). MRI scan results of the [Plaintiff]'s pelvis from April 2015
        documented low signal intensity solid left adnexal mass most suggestive of ovarian
        fibroma or fibrothecoma (Exhibit 3F/3). The [Plaintiff] underwent left and right
        salpingectomy procedure in June 2015 (Exhibit 3F/20).

(Tr. 15–16).

        A.      The ALJ’s Decision

        The ALJ found that Plaintiff meets the insured status requirement through December 31,

2020, and had not engaged in substantial gainful employment since July 14, 2015, the alleged

                                                  2
Case: 2:20-cv-01897-EAS-KAJ Doc #: 19 Filed: 01/25/21 Page: 3 of 11 PAGEID #: 1212




onset date. (Tr. 15). The ALJ determined that Plaintiff suffered from the following severe

impairments: degenerative changes of the lumbar spine, osteoarthritis of the hips and left knee,

meralgia paraesthetica of the lower extremities, asthma, chronic obstructive pulmonary disease

(“COPD”), obesity, ovarian fibroma, and uterine fibroid. (Id.). The ALJ, however, found that

none of Plaintiff’s impairments, either singly or in combination, met or medically equaled a listed

impairment. (Tr. 23).

        As to Plaintiff’s residual functional capacity (“RFC”), the ALJ determined:

        After careful consideration of the entire record, it is determined that the [Plaintiff]
        has the residual functional capacity to perform light work as defined in 20 CFR
        404.1567(b) and 416.967(b). She must alternate between sitting and standing every
        90 minutes for 2 to 3 minutes at a time, but can remain on task while doing so.
        Climbing ramps and stairs, crawling, crouching, kneeling, stooping, and exposure
        to dust, fumes, gasses, odors, and poor ventilation, are each limited to no more than
        frequently. She cannot climb ladders, ropes and scaffolds, and must avoid all
        exposure to hazards such as moving machinery and unprotected heights.

(Tr. 25).

        Upon “careful consideration of the evidence,” the ALJ found that Plaintiff’s “statements

concerning the intensity, persistence and limiting effects of [her] symptoms [were] not sufficiently

supported by the medical evidence and other evidence in the record.” (Tr. 26).

        The ALJ then turned to the relevant opinion evidence, considering first, the opinion of state

agency reviewer Yeshwanth Bekal, who opined that Plaintiff is limited to light work with

exertional, environmental, and postural limitations. (Tr. 27). The ALJ found Dr. Bekal’s opinion

to be supported by the totality of the evidence, including Plaintiff’s treating physician’s reports,

test results, and subjective symptoms. (Id. at 27–28).

        The ALJ then explained how this evidence and Dr. Bekal’s opinion impacted Plaintiff’s

RFC:

        This evidence does not reasonably support further restriction in the [Plaintiff]’s

                                                  3
Case: 2:20-cv-01897-EAS-KAJ Doc #: 19 Filed: 01/25/21 Page: 4 of 11 PAGEID #: 1213




       residual functional capacity and could support a determination that she is less
       physically limited than set forth above as of the alleged onset date of disability, as
       the BDD reviewing physician initially opined (Exhibits 1A/6–8, and 2A/6–8),
       which are also entitled to partial weight.

       However, the [Plaintiff]’s environmental limitations were phrased into vocationally
       relevant terms such as “frequent” and “no.” These opinions also predate the
       [Plaintiff]’s most recent diagnostic imaging of her hips, left knee, and spine, as well
       as her functional capacity evaluation results, which reasonably justify the additional
       functional limitations and restrictions set forth above, and are entitled to less weight
       to that extent. These opinions are consistent with and supported by the totality of
       the evidence, as discussed above, and not credibly contradicted, as no acceptable
       medical source under the Regulations credibly opined as to additional or greater
       physical functional limitations and restrictions as of the alleged onset date of
       disability.

       The evidence received into the record after these opinions concerning the
       [Plaintiff]’s physical status did not otherwise provide any credible or objectively
       supported new and material information that would alter these findings concerning
       her functional limitations and restrictions as of the alleged onset date of disability.
       Accordingly, the opinions of the BDD reviewing physicians are each overall
       entitled to partial weight in assessing the [Plaintiff]’s physical functional limitations
       and restrictions as of the alleged onset date of disability.

(Tr. 28–29).

       Next, the ALJ considered the opinion of Plaintiff’s primary care physician, Dr. Mark

Troyer, who opined that Plaintiff could: stand and walk for only one to two hours total and for

thirty minutes a time; sit for six hours total and for thirty minutes at a time; lift only up to five

pounds; and was markedly limited in her ability to push/pull, bend, reach, handle, or engage in

repetitive foot movements. (Tr. 29–30). The ALJ afforded Dr. Troyer’s opinion no weight, finding

it inconsistent with and unsupported by the totality of the evidence. (Id.).

         Finally, the ALJ considered the opinions of Plaintiff’s physical therapist:

       The non-medical opinions of a physical therapist who conducted a functional
       capacity evaluation of the [Plaintiff] are entitled to little weight in assessing her
       physical functional limitations and restrictions as of the alleged onset date of
       disability (Exhibit 29F/7–58). This source opined that the [Plaintiff] is capable of
       carrying and lifting consistently with the requirements of light work (Exhibit
       29F/13), which is consistent with and supported by the totality of the evidence, as

                                                  4
Case: 2:20-cv-01897-EAS-KAJ Doc #: 19 Filed: 01/25/21 Page: 5 of 11 PAGEID #: 1214




        discussed above, and are entitled to partial weight to that extent. However, the
        remainder of this source’s opinions is inconsistent with and unsupported by the
        totality of the evidence, as discussed above, and entitled to no weight to that extent.
        ...

(Tr. 30).

        Relying on the VE’s testimony, the ALJ concluded that Plaintiff can perform her past

relevant work as a social worker, as well as other jobs that exist in significant numbers in the

national economy that Plaintiff can perform, such as a cashier, office helper, and sales attendant.

(Tr. 33–35). She therefore concluded that Plaintiff “has not been under a disability, as defined in

the Social Security Act, from July 14, 2015, through the date of the decision (20 CFR (20 CFR

404.1520(g) and 416.920(g)).” (Tr. 36).

        II.    STANDARD OF REVIEW

        The Court’s review “is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards.” Winn v.

Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir. 2015); see 42 U.S.C. § 405(g). “[S]ubstantial

evidence is defined as ‘more than a scintilla of evidence but less than a preponderance; it is such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers

v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting Cutlip v. Sec’y of Health &

Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)). The Commissioner’s findings of fact must also

be based upon the record as a whole. Harris v. Heckler, 756 F.2d 431, 435 (6th Cir. 1985). To

this end, the Court must “take into account whatever in the record fairly detracts from [the] weight”

of the Commissioner’s decision. Rhodes v. Comm’r of Soc. Sec., No. 2:13-cv-1147, 2015 WL

4881574, at *2 (S.D. Ohio Aug. 17, 2015).




                                                  5
Case: 2:20-cv-01897-EAS-KAJ Doc #: 19 Filed: 01/25/21 Page: 6 of 11 PAGEID #: 1215




       III.    DISCUSSION

       Plaintiff asserts that the ALJ erred in formulating her RFC. (See generally Doc. 17).

Specifically, she contends that the ALJ improperly relied on only the limitations set forth by the

state agency physician, who identified “far fewer severe impairments” than the ALJ. (Id. at 9).

Plaintiff emphasizes that, while the state agency physician considered only Plaintiff’s asthma and

gastrointestinal disorders to be severe, the ALJ identified other severe impairments, including

degenerative changes of the lumbar spine, osteoarthritis of the hips and left knee, meralgia

paraesthetica of the lower extremities, COPD, obesity, ovarian fibroma, and uterine fibroid. (Id.).

But “[t]he only additional limitation included in the [RFC] that was not opined by the state agency

physician was the need for [Plaintiff] to alternate positions.” (Id. at 10). So, says Plaintiff “[a]

subsequent reviewer cannot understand how the ALJ constructed a residual functional capacity

that was so similar to the state agency physician’s opinions when the ALJ admitted that [Plaintiff]

suffers from numerous additional severe impairments.” (Id. at 9). As explained below, the

Undersigned disagrees.

       Up front, while Plaintiff contends there are “glaring inconsistencies” between the ALJ’s

and state agency physician’s opinions, (id. at 8), the state agency physician expressly considered

Plaintiff’s degenerative disc disease, uterine fibroids, mild obstructive impairment, possible

ovarian mass, and obesity. (Tr. 171–72, 191–92, 194–95). The ALJ and the state agency physician

simply viewed the severity of these impairments differently.

       In any event, the thrust of Plaintiff’s argument concerns her RFC. The RFC “circumscribes

‘the claimant’s residual abilities or what a claimant can do, not what maladies a claimant suffers

from—though the maladies will certainly inform the ALJ’s conclusion about the claimant’s

abilities.’” Johnson v. Comm’r of Soc. Sec., No. 08-CV-14363, 2010 WL 520725, at *7 (E.D.



                                                 6
Case: 2:20-cv-01897-EAS-KAJ Doc #: 19 Filed: 01/25/21 Page: 7 of 11 PAGEID #: 1216




Mich. Feb. 8, 2010) (quoting Howard v. Comm’r of Soc. Sec., 276 F.3d 235, 240 (6th Cir. 2002)).

This means that “‘[a] claimant’s severe impairment may or may not affect his or her functional

capacity to do work. One does not necessarily establish the other.’” Johnson, 2010 WL 520725,

at *7 (quoting Young v. Comm’r of Soc. Sec., 2004 WL 1765480, at *5 (E.D. Mich. 2004)). “‘The

regulations recognize that individuals who have the same severe impairment may have different

[residual functional capacities] depending on their other impairments, pain, and other symptoms.”

Johnson, 2010 WL 520725, at *7 (alteration in original) (quoting Griffeth v. Comm’r of Soc. Sec.,

217 F. App’x 425, 429 (6th Cir. 2007)). “‘Put another way, the existence of a severe impairment

says nothing as to its limiting effects.’” Hicks v. Berryhill, No. 3:17-CV-176-HBG, 2018 WL

2074181, at *4 (E.D. Tenn. May 3, 2018) (quoting Simpson v. Comm’r of Soc. Sec., No. 1:13-CV-

640, 2014 WL 3845951, at *9 (S.D. Ohio Aug. 5, 2014)). Importantly, Plaintiff “bears the burden

to show that an impairment invokes work-related limitations.” Hicks, 2018 WL 2074181, at *4

(citing Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003)).

       Plaintiff has failed to satisfy her burden. For support, she relies on the opinions of her

treating physician and physical therapist. Plaintiff’s treating physician, Dr. Mark Troyer, opined

on a state medical form that Plaintiff could stand and walk for only one to two hours total and for

thirty minutes a time and could sit for six hours total and for thirty minutes at a time. (Tr. 555).

He also opined that Plaintiff could lift only up to five pounds and that she was markedly limited

in her ability to push/pull, bend, reach, handle, or engage in repetitive foot movements. (Id.).

       But the ALJ rejected Dr. Troyer’s opinion, finding it inconsistent with the record evidence.

(Tr. 29–30). And substantial evidence supports that finding. As the ALJ notes, Dr. Troyer’s

medical form, which does not contain narrative support for the checkbox limitations, attaches

March 2017 progress notes. (Tr. 556–59). The notes show Plaintiff’s reports of throbbing pain in



                                                 7
Case: 2:20-cv-01897-EAS-KAJ Doc #: 19 Filed: 01/25/21 Page: 8 of 11 PAGEID #: 1217




her left thigh and bottom of her left foot due to meralgia paresthetica that worsens with prolonged

sitting or standing. (Tr. 556). Plaintiff “endorse[d] only rare low back pain that does not bother

her at this time.” (Id.). Dr. Troyer’s notes also note that Plaintiff had normal breath sounds, no

wheezes, and no rales. (Tr. 557). Additionally, she had “normal range of motion,” “normal muscle

tone,” “normal” coordination,” and “5/5 strength and intact fine touch/vibration in bilateral [upper

extremities and lower extremities].” (Tr. 557–58).

       The ALJ also noted additional medical records showing that Plaintiff had normal range of

motion of her cervical spine, negative and normal electromyography of the lower extremities,

negative, normal Spurling and straight leg raising sign and test results, was neurologically intact

upon repeated physical examinations with good or normal balance, coordination, cranial nerves,

motor bulk, power, strength, tone, pulses, sensory, reflexes, strength, and range of motion in all

muscles, joints, and extremities, and had normal gait with no falls, problems, or unsteadiness on

her feet. (Tr. 28).

       Plaintiff’s physical therapist, Ms. Wadsworth, also found that Plaintiff had good strength

for lifting and carrying, had good range of motion and balance, and no increased pain with sitting.

(Tr. 996). Ms. Wadsworth, however, noted that Plaintiff lost coordination in her hands to complete

fine and gross motor tasks and had no detectable reflexes in the upper or lower extremities. (Id.).

The ALJ adopted Ms. Wadsworth’s opinion regarding Plaintiff’s ability to lift and carry, finding

it consistent with the record evidence, but, as with Dr. Troyer, found the remainder of her opinion

inconsistent with the medical evidence. (Tr. 30–31).

       While Plaintiff asserts that the ALJ failed to “actual[ly] analyze” these opinions and

repeatedly “copied and pasted her analysis,” she does not explain how these opinions warrant

specific additional restrictions that the ALJ failed to accommodate. It is her burden to do so. See,



                                                 8
Case: 2:20-cv-01897-EAS-KAJ Doc #: 19 Filed: 01/25/21 Page: 9 of 11 PAGEID #: 1218




e.g., Frye v. Soc. Sec. Admin., No. 3:17-1466, 2018 WL 6710039, at *6 (M.D. Tenn. Dec. 4, 2018),

report and recommendation adopted sub nom. Frye v. Comm’r, Soc. Sec. Admin., No. 3:17-CV-

01466, 2018 WL 6696938 (M.D. Tenn. Dec. 20, 2018) (rejecting plaintiff’s reliance on opinions

containing limitations that were more restrictive than RFC because plaintiff failed to meet her

burden to identify how the opinions “undermine the formulated RFC”).

       Rather, Plaintiff focuses on her numerous severe impairments, including degenerative

changes of the lumbar spine, osteoarthritis of the hips and left knee, meralgia paraesthetica of the

lower extremities, COPD, obesity, ovarian fibroma, and uterine fibroid. According to her, the ALJ

erred by failing to explain why she did not accommodate these severe impairments. (Doc. 17 at

9–10). As noted, however, “‘the existence of a severe impairment says nothing as to its limiting

effects.’” Hicks, 2018 WL 2074181, at *4 (quoting Simpson, 2014 WL 3845951, at *9). And the

ALJ concluded that these impairments did not warrant additional limitations.

       For example, concerning her asthma and COPD, the ALJ noted that Plaintiff’s respiratory

conditions and related symptoms were stable, tolerable, and well-controlled with no history of

complications or hospitalizations. (Tr. 27 (citing Tr. 435, 475, 646, 704, 708, 7111, 714, 723, 726,

733, 735, 900, 916, 981)). She also noted that Plaintiff repeatedly had negative and normal

cardiovascular and respiratory findings, with normal breath sounds, chest and lungs clear to

auscultation bilaterally, and no crackles, rales, rhonchi, or wheezing. (Tr. 27 (citing Tr. 546, 557,

676, 705, 713, 720, 734, 739, 765–66, 773, 789–90, 795, 802–03, 806–07, 811, 817, 820, 845,

946, 996)).

       Similarly, as for Plaintiff’s ovarian fibroma, the ALJ noted that Plaintiff repeatedly had

negative and normal endocrinal, gastrointestinal, and genitourinary findings. (Tr. 26 (citing Tr.

557, 676, 706, 739, 745, 773, 789, 795, 802, 806, 817)). And, concerning Plaintiff’s obesity, the



                                                 9
Case: 2:20-cv-01897-EAS-KAJ Doc #: 19 Filed: 01/25/21 Page: 10 of 11 PAGEID #: 1219




ALJ adopted the opinion of the state agency physician that Plaintiff should “avoid unprotected

heights and climb ladders due to obesity and back pain.” (See Tr. 25, 194–95); see also Saylor v.

Berryhill, No. CV 15-162-HRW, 2017 WL 1102710, at *3 (E.D. Ky. Mar. 21, 2017) (“Clearly

contrary to Plaintiff’s argument [that the ALJ did not consider plaintiff’s obesity in formulating

the RFC], . . . the ALJ incorporated the postural and environmental limitations assessed by treating

physician . . . as [the ALJ found that they] accommodate[d] the exacerbating effects of the

claimant’s obesity upon his other impairments”). To the extent Plaintiff suggests this evidence of

record is open to another interpretation, favorable to her, the Undersigned declines to reweigh the

evidence. See Longworth v. Comm’r of Soc. Sec., 402 F.3d 591, 595 (6th Cir. 2005).

       In sum, it was Plaintiff’s burden to convince the ALJ that these impairments mandated

stricter limitations. She failed to do so. See, e.g., Cejka v. Comm’r of Soc. Sec., No. 12-11102,

2013 WL 1317213, at *15 (E.D. Mich. Feb. 27, 2013), report and recommendation adopted, No.

12-11102-DT, 2013 WL 1294133 (E.D. Mich. Mar. 29, 2013) (“Plaintiff acknowledges that no

treating physician imposed any limitations on plaintiff as a result of her carpal tunnel syndrome,

and does not point to any limitations imposed by any consulting or examining physician.”).

Plaintiff has shown no reversible error as a result.

       IV.     CONCLUSION

       Based on the foregoing, it is RECOMMENDED that Plaintiff’s Statement of Errors be

OVERRULED, and that judgment be entered in favor of Defendant.

       V.      PROCEDURE ON OBJECTIONS

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed finding or recommendations to which objection is made, together with supporting



                                                  10
Case: 2:20-cv-01897-EAS-KAJ Doc #: 19 Filed: 01/25/21 Page: 11 of 11 PAGEID #: 1220




authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the Report or specific proposed findings or recommendations to which

objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C. §

636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report

and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: January 25, 2021                       /s/ Kimberly A. Jolson
                                             KIMBERLY A. JOLSON
                                             UNITED STATES MAGISTRATE JUDGE




                                               11
